Title: Abigail Adams to Catherine Nuth Johnson, 8 July 1798
From: Adams, Abigail
To: Johnson, Catherine Nuth


          
            
              My Dear Madam
              Philadelphia July 8th 1798
            
            I received your Letter of July 4th.  I was indeed so allarmd at the beginning of it, as scarcly to have power or fortitude to proceed. I thought the next line was to anounce to me the death of one, or other of our Children. happily that was not the case tho the affair which gave rise to your Letters is very destressing to me I thank God

that it did not prove a fatal one. I know the candid and Generous mind of my Nephew too well to believe him in any way the agressor. he would much sooner receive an injury than do one, and I have reason to think the more intimately you know him, the more he will rise in your esteem— Nothing but misfortunes seem to have marked his way ever since he first went to the Federal city. his Benevolence & the Generous confidence of youth, a Strong sense of probity and honour in his own Breast, led him to place too great a confidence in others, to his own injury, but mr Morris drew every one into his vortex, who did any buisness with, or for him. as you represent the affair, mr d  appears to have transferd his Malice to the Agent of mr Roy, and to have insulted mr Cranch, previous to the Blow which he so basely inflicted. I hope he has not lastingly injured him—but a blow upon the Head, and that sufficient to lay a man flat, is too serious a Buisness to be considered in a very light point of view. mr Cranch’s fair and unoffending Character will bear him up, where ever truth and justice prevail, and the Law I trust will punish the offender most of our troubles in this Country arrise from imported foreigners, Men who have neither an affection for our Laws Government or People, who many of them, escape from the just vengence of their own Country, & flee to this which affords them protection and shelter. here they are still wrestless & turbulent, and prove that the Leopard cannot change his spots.
            As to mr D——s Bondsman, I know not what to say, or what plea he may have to urge. I have ever lived in habits of friendly intercourse with the whole Family, and considerd them amongst my firmest Friends. I am not insensible to their vunerable past, but mr dalton has always been considerd by the President, and myself, as a Gentleman of honour and integrity. he knows mr Cranch & his whole family he has lived in habits of friendly intercourse with them, & mine, for many years—nor can I suppose him capable of taking part against them. what facination may have bound him to mr Duncanson, or any of Family to him, may be better known by others, than myself— I have been in company with Capt D—— at New york some years since. his manners were not particularly attractive to me, but I am very ignorant of all th[. . .] Party squables which subsist; either in Washington or George Town I he[. . .] the late President had trouble Enough in arranging the Buisness of the city the Present President has had enough of it, since he came into office, but has been too much occupied with the approaching Calamities

of our Country to attend So much to it, as he otherways would have done—and he has not contnued the commissoners in any thing, which they esteemed for the Benifit of it. I scarcly think it possible for him to visit it this Season. he is overpowerd with Buisness, and if he can get a respite of a few weeks, it must be Northward for his Health requires it. I read him that part of your Letters which respects mr J——n. he has not heard of the intended resignation, tho I believe he has of the disscentions. I presume it must be a very unpleasent & uncomfortable Birth for a Man who values his Peace or quiet.
            Pray my dear Madam continue to inform me of the state of my Nephews Health. I dare not communicate it to his Parents untill I hear further. he is very dear to them, and it will greatly afflict and distress them. I have in Charge from them their best respects to mr Johnson and yourself. I rejoice that Mrs Cranch is so near you; and that you & the Ladies take so kind an interest for them.
            A few lines from Thomas of March 30th the family were then well— I hope soon to hear more fully from them
            I am my dear Madam / your truly / affectionate Friend
            
              Abigail Adams
            
          
          
            my Love to mr & mrs Cranch—
            I open my Letter this Evening to inform you that Captain Decausler in the deleware—who saild on fryday has this moment returnd with a french Prize of 10 Guns, & 70 men, upon which I congratulate my Country— this is the first Capture—
          
        